Exhibit 10.6

EXAR CORPORATION

1996 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

Adopted July 23, 1996

Approved by Stockholders August 29, 1996

Amended and Restated March 20, 1997

Amended and Restated June 12, 1997

Amended and Restated September 18, 1997

Amended and Restated September 10, 1998

Amended and Restated September 11, 1998

Amended and Restated April 13, 2000

Amended and Restated September 4, 2003

Amended and Restated June 13, 2005

Amended and Restated March 22, 2006

1. PURPOSE.

(a) The purpose of the Exar Corporation 1996 Non-Employee Directors’ Stock
Option Plan (the “Plan”) is to provide a means by which each director of Exar
Corporation, a Delaware corporation (the “Company”) who is not otherwise an
employee of the Company or of any Affiliate of the Company (each such person
being hereafter referred to as a “Non-Employee Director”) will be given an
opportunity to purchase stock of the Company.

(b) The word “Affiliate” as used in the Plan means any parent corporation or
subsidiary corporation of the Company as those terms are defined in Sections
424(e) and (f), respectively, of the Internal Revenue Code of 1986, as amended
from time to time (the “Code”).

(c) The Company, by means of the Plan, seeks to retain the services of persons
now serving as Non-Employee Directors of the Company, to secure and retain the
services of persons capable of serving in such capacity, and to provide
incentives for such persons to exert maximum efforts for the success of the
Company.

2. ADMINISTRATION.

(a) The Plan shall be administered by the Board of Directors of the Company (the
“Board”) unless and until the Board delegates administration to a committee, as
provided in subparagraph 2(b).

(b) The Board may delegate administration of the Plan to a committee composed of
not fewer than two (2) members of the Board (the “Committee”). If administration
is delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.



--------------------------------------------------------------------------------

3. SHARES SUBJECT TO THE PLAN.

(a) Subject to the provisions of paragraph 11 relating to adjustments upon
changes in stock, the stock that may be sold pursuant to options granted under
the Plan shall not exceed in the aggregate one million two hundred fifty
thousand (1,250,000) shares of the Company’s common stock. If any option granted
under the Plan shall for any reason expire or otherwise terminate without having
been exercised in full, the stock not purchased under such option shall again
become available for the Plan.

(b) The stock subject to the Plan may be unissued shares or reacquired shares,
bought on the market or otherwise.

4. ELIGIBILITY.

Options shall be granted only to Non-Employee Directors of the Company.

5. NON-DISCRETIONARY GRANTS.

(a) Each person who is elected for the first time to be a Non-Employee Director
after the effective date of the Plan shall, on the date of initial election as a
Non-Employee Director by the Board or shareholders of the Company, automatically
be granted an option to purchase fifty four thousand (54,000) shares of the
Company’s common stock (subject to adjustment as provided in paragraph 10
hereof) on such date upon the terms and conditions set forth herein (the
“Initial Grant”).

(b) On the date of each Annual Meeting of the Stockholders of the Company (or
the next day that the Company’s stock is traded should the stock not trade on
such date), an option to purchase twenty two thousand five hundred
(22,500) shares of the Company’s common stock (subject to adjustment as provided
in paragraph 11 hereof) shall automatically be granted to such person provided
that such person (i) is at that time a Non-Employee Director, and (ii) has
served continuously as a Non-Employee Director since the date of the previous
Annual Meeting of the Stockholders of the Company (the “Annual Grant”);
PROVIDED, HOWEVER, that the Annual Grant for 1998 shall be made on September 11,
1998, and the number of shares of the Company’s Common Stock subject to such
Annual Grant shall equal seven thousand five hundred (7,500) minus the number of
shares for which an option to purchase was granted to such person under this
Section 5(b) on or after September 11, 1997, that had not vested as of
September 11, 1998. Notwithstanding the foregoing, with respect to the Chairman
of the Board (non-employee), the Annual Grant shall be for twice the number of
shares as are granted to other Non-Employee Directors, or forty five thousand
(45,000) shares of the Company’s common stock (subject to adjustment as provided
in paragraph 10 hereof).

(c) In addition, the Chairman of the Board shall be granted an option to
purchase eleven thousand two hundred fifty (11,250) shares of the Company’s
common stock (subject to adjustments as provided in paragraph 11 hereof) on
April 13, 2000 upon the terms and conditions set forth in

 

-2-



--------------------------------------------------------------------------------

paragraph 6 with the exception that the option will become exercisable and fully
vested in six months from the date of grant, namely October 13, 2000; provided
that the Chairman of the Board remain in the service of the Company from
April 13, 2000 continuously until October 13, 2000.

6. OPTION PROVISIONS.

Each option shall be subject to the following terms and conditions:

(a) The term of each option commences on the date it is granted and, unless
sooner terminated as set forth herein, expires on the date (“Expiration Date”)
seven (7) years from the date of grant. If the optionee’s service as a
Non-Employee Director terminates for any reason or for no reason, the option
shall terminate on the earlier of the Expiration Date or the date twelve
(12) months following the date of termination of such service; PROVIDED,
HOWEVER, that if a Non-Employee Director becomes an employee or consultant of
the Company while holding an option issued under the Plan, the option shall
terminate on the earlier of the Expiration Date or the date twelve (12) months
after the date on which both the directorship and the employment or consulting
relationship of the optionee with the Company terminate. Notwithstanding the
foregoing, if such termination is due to the optionee’s death or permanent and
total disability, within the meaning of Section 422(c)(6) of the Code, the
option shall terminate on the earlier of the Expiration Date or twelve
(12) months following termination of such directorship or service. In any and
all circumstances, an option may be exercised following termination of the
optionee’s service as a Non-Employee Director or employee of or consultant to
the Company or any Affiliate only as to that number of shares as to which it was
exercisable on the date of termination of such service under the provisions of
subparagraph 6(e).

(b) The exercise price of each option shall be one hundred percent (100%) of the
fair market value of the stock subject to such option on the date such option is
granted.

(c) Payment of the exercise price of each option is due in full in cash at the
time of exercise.

(d) An option shall not be transferable except by will or by the laws of descent
and distribution, or pursuant to a domestic relations order satisfying the
requirements of Rule 16(a)-12 under the Securities Exchange Act of 1934 and
shall be exercisable during the lifetime of the person to whom the option is
granted only by such person (or by his guardian or legal representative) or
transferee pursuant to such an order. Notwithstanding the foregoing, the
optionee may, by delivering written notice to the Company in a form satisfactory
to the Company, designate a third party who, in the event of the death of the
optionee, shall thereafter be entitled to exercise the option.

(e) An option granted in an Initial Grant shall become exercisable in annual
installments over a period of three (3) years from the date of grant, with
thirty-three and one third percent (33 1/3%) becoming exercisable on the date of
each annual meeting of stockholders following the date of grant, provided that
the optionee has, during the entire period prior to such vesting date,
continuously served as a Non-Employee Director or employee of or consultant to
the Company or any Affiliate of the Company, whereupon such option shall become
fully exercisable in accordance with its terms with respect to that portion of
the shares represented by that installment.

 

-3-



--------------------------------------------------------------------------------

(f) An option granted in an Annual Grant shall become exercisable in monthly
installments over a period of twelve (12) months from the date of grant, with
eight and one-third percent (8 1/3%) becoming exercisable at the end of each
full month following the date of grant, provided that the optionee has, during
the entire period prior to such vesting date, continuously served as a
Non-Employee Director or employee of or consultant to the Company or any
Affiliate of the Company, whereupon such option shall become fully exercisable
in accordance with its terms with respect to that portion of the shares
represented by that installment.

(g) If a Non-Employee Director’s term as a Director of the Company expires and
the Non-Employee Director is not elected or appointed to an immediate subsequent
term as a Director of the Company, any option then held by such Non-Employee
Director shall become fully vested and exercisable in accordance with its terms.

(h) The Company may require any optionee, or any person to whom an option is
transferred under subparagraph 6(d), as a condition of exercising any such
option: (i) to give written assurances satisfactory to the Company as to the
optionee’s knowledge and experience in financial and business matters; and
(ii) to give written assurances satisfactory to the Company stating that such
person is acquiring the stock subject to the option for such person’s own
account and not with any present intention of selling or otherwise distributing
the stock. These requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (i) the issuance of the shares upon the
exercise of the option has been registered under a then-currently-effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), or (ii), as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then-applicable securities laws.

(i) Notwithstanding anything to the contrary contained herein, an option may not
be exercised unless the shares issuable upon exercise of such option are then
registered under the Securities Act or, if such shares are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act.

7. COVENANTS OF THE COMPANY.

(a) During the terms of the options granted under the Plan, the Company shall
keep available at all times the number of shares of stock required to satisfy
such options.

(b) The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to issue and
sell shares of stock upon exercise of the options granted under the Plan;
PROVIDED, HOWEVER, that this undertaking shall not require the Company to
register under the Securities Act either the Plan, any option granted under the
Plan, or any stock issued or issuable pursuant to any such option. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of stock under the Plan, the Company shall be
relieved from any liability for failure to issue and sell stock upon exercise of
such options.

 

-4-



--------------------------------------------------------------------------------

8. USE OF PROCEEDS FROM STOCK.

Proceeds from the sale of stock pursuant to options granted under the Plan shall
constitute general funds of the Company.

9. MISCELLANEOUS.

(a) Neither an optionee nor any person to whom an option is transferred under
subparagraph 6(d) shall be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to such option unless and
until such person has satisfied all requirements for exercise of the option
pursuant to its terms.

(b) Nothing in the Plan or in any instrument executed pursuant thereto shall
confer upon any Non-Employee Director any right to continue in the service of
the Company or any Affiliate or shall affect any right of the Company, its Board
or shareholders or any Affiliate to terminate the service of any Non-Employee
Director with or without cause.

(c) No Non-Employee Director, individually or as a member of a group, and no
beneficiary or other person claiming under or through him, shall have any right,
title or interest in or to any option reserved for the purposes of the Plan
except as to such shares of common stock, if any, as shall have been reserved
for him pursuant to an option granted to him.

(d) In connection with each option made pursuant to the Plan, it shall be a
condition precedent to the Company’s obligation to issue or transfer shares to a
Non-Employee Director, or to evidence the removal of any restrictions on
transfer, that such Non-Employee Director make arrangements satisfactory to the
Company to insure that the amount of any federal or other withholding tax that
may be required to be withheld with respect to such sale or transfer, or such
removal or lapse, is made available to the Company for timely payment of such
tax.

10. ADJUSTMENTS UPON CHANGES IN STOCK.

(a) If any change is made in the stock subject to the Plan, or subject to any
option granted under the Plan (through merger, consolidation, reorganization,
recapitalization, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or otherwise), the Plan and outstanding options will be
appropriately adjusted in the class(es) and maximum number of shares subject to
the Plan and the class(es) and number of shares and price per share of stock
subject to outstanding options.

(b) In the event of: (1) a dissolution or liquidation of the Company; (2) a
merger or consolidation in which the Company is not the surviving corporation;
(3) a reverse merger in which the Company is the surviving corporation but the
shares of the Company’s common stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise; or (4) any other capital reorganization
in which more than fifty percent (50%) of the shares of the Company entitled to
vote are exchanged, excluding in each case a capital reorganization in which the
sole purpose is to change the state of incorporation of the Company, then all
outstanding options shall become exercisable in full for a period of at least
ten (10) days prior to such event. Outstanding options which have not been
exercised prior to such event shall terminate on the date of such event unless
assumed by a successor corporation.

 

-5-



--------------------------------------------------------------------------------

11. AMENDMENT OF THE PLAN.

(a) The Board at any time, and from time to time, may amend the Plan. Except as
provided in paragraph 10 relating to adjustments upon changes in stock, no
amendment shall be effective unless approved by the stockholders of the Company
where stockholder approval is necessary for the Plan to comply with the
requirements of Rule 16b-3 or Nasdaq or securities exchange listing
requirements.

(b) Rights and obligations under any option granted before any amendment of the
Plan shall not be impaired by such amendment unless (i) the Company requests the
consent of the person to whom the option was granted and (ii) such person
consents in writing.

12. TERMINATION OR SUSPENSION OF THE PLAN.

(a) The Board may suspend or terminate the Plan at any time. No options may be
granted under the Plan while the Plan is suspended or after it is terminated.

(b) Rights and obligations under any option granted while the Plan is in effect
shall not be impaired by suspension or termination of the Plan, except with the
consent of the person to whom the option was granted.

13. EFFECTIVE DATE OF PLAN; CONDITIONS OF EXERCISE.

The Plan shall become effective or the date approved by the Board, provided that
no options may be exercised unless and until the Plan is approved by the
stockholders of the Company.

 

-6-